220 F.3d 518 (7th Cir. 2000)
ELLIS BAGLEY, JR., Plaintiff-Appellant,v.AMERITECH CORPORATION,  a Delaware corporation, Defendant-Appellee.
No. 99-4166
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 15, 2000
Decided July 17, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 99 C 1449--Suzanne B. Conlon, Judge.
Before CUDAHY, FLAUM, and EVANS, Circuit Judges.
EVANS, Circuit Judge.


1
When the assistant sales  manager of an Ameritech retail store told Ellis  Bagley, Jr. that she would not serve him, Bagley  concluded that no one at the store would sell him  a telephone, so he walked out and then filed this  race discrimination suit under 42 U.S.C. sec.sec.  1981 and 1982. The district court dismissed the  case on summary judgment, finding that Bagley, a  black man, never really tried to enter into a  contract and thus could not have been denied of  his rights to contract or purchase personal  property. Bagley appeals this decision. Our  review starts with the facts, and as the  dismissal came on summary judgment, we present  them in the light most favorable to Bagley.


2
Ellis Bagley, Jr. likes to take a leisurely  breakfast. Specifically, the 51-year-old  reinsurance intermediary and adjunct professor of  law begins each day with a 2-hour stint at the  Walker Brothers Original Pancake House in  Lincolnshire, Illinois, where he reads several  newspapers over coffee and then orders food.


3
During his daily breakfasts, Bagley came to  recognize various members of the wait staff. One  of them, Sheila Mauritz-Marrs, earned his enmity  when (according to Bagley) he overheard her tell  another waitress, "I hate fucking Mexicans."  Bagley decided never again to sit in Mauritz-  Marrs' section and thereby denied her the  generous tips that he says followed his morning  repast. Unfortunately, Bagley's no-contact policy  with Mauritz-Marrs did not extend to other retail  establishments in the area.


4
In mid-1997, Mauritz-Marrs started working a  second job at Ameritech's retail outlet in the  Chicago suburb of Vernon Hills. During her first  year's tenure, Bagley shopped there a few times  without incident. Then, on April 25, 1998, Bagley  says he entered the store seeking to buy a  cordless phone he had seen advertised in the  local media. Since Ameritech keeps its phones in  the back, Bagley couldn't simply grab the model  he wanted off the shelf and take it to the  cashier. Thus, he walked over to a sales clerk  and asked if the phone was still in stock. The  clerk, James Hovinen, turned to ask the question  of Mauritz-Marrs, who had by then attained the  rank of assistant sales manager. According to  Bagley, she loudly responded, "I will not serve  him." She then gave Bagley the finger, handed  Hovinen a brochure about the phone, and walked  into her office. Bagley was offended--he thought  Mauritz-Marrs treated him in this manner because  of his race--so he promptly left the store.


5
Later that day, Bagley returned to get  Hovinen's name so he could use him as a witness.  Hovinen provided Bagley with his name and then  asked him if he needed any further assistance in  making a purchase. Bagley declined the offer.  Then, before he left, Bagley says Mauritz-Marrs  again gave him the finger.1


6
Bagley complained to Ameritech, but when this  failed to extract anything more than a letter  explaining that he had misunderstood Mauritz-  Marrs' "friendly banter," he filed suit under 42  U.S.C. sec.sec. 1981 and 1982. As we said,  Ameritech moved for summary judgment and the  district court granted the motion. The court  reasoned that since Bagley could only show that  Ameritech interfered with his prospective  contractual relations, not with a specific  contract that it refused to enter or enforce,  neither his right to contract (sec. 1981) nor his  right to buy personal property (sec. 1982) was  infringed. See, Morris v. Office Max, Inc., 89  F.3d 411 (7th Cir. 1996). In other words, the  judge found that because Bagley had not agreed to  purchase the phone at the time Mauritz-Marrs told  him that she would not serve him, and he did not  attempt to buy it after the comment was made,  Bagley could not point to a specific contract  that Ameritech denied him.


7
Our decision in Morris and the Sixth Circuit's  ruling in Watson v. Fraternal Order of Eagles,  915 F.2d 235 (6th Cir. 1990), establish nice  touchstones from which to evaluate the district  court's holding. In Morris, two black men filed  suit under sec.sec. 1981 and 1982 claiming that  when an Office Max employee summoned police  officers to the store because they "looked  suspicious," the store denied them of their right  to "buy whatever the white man can buy." Id. at  412. We held that the store did not deny them of  this right since there was no evidence that it  refused them admittance or service. Without such  evidence, their "prospective contract theory"--a  claim that they would have bought a time stamp  but for the store's offensive conduct--failed  since they neither alleged that they were going  to buy the time stamp, nor attempted to buy it.  They simply left of their own accord because they  were offended.


8
In Watson, two African-Americans (a mother and  son) filed suit under sec. 1981 after they were  asked to leave a private party held at a  Fraternal Order of Eagles club pursuant to a  policy of only serving whites. 915 F.2d 235. The  district court granted the Eagles' motion for  summary judgment, finding that since the  plaintiffs had not ordered drinks before they  were asked to leave, they had not attempted to  enter into and been refused a contract. Id. In  reversing this decision, the Sixth Circuit declared


9
The fact that the Watsons were never refused  service in this case is not controlling. If they  were asked to leave in order to prevent them from  purchasing soft drinks, [this] could be found to  be merely the method used to refuse to contract.  Were it otherwise, commercial establishments  could avoid liability merely by refusing  minorities entrance to the establishment before  they had the chance to order.


10
Id. at 243.


11
In our de novo review of the district court's  holding, the first (fairly easy) issue is whether  the district court correctly found that Ameritech  could not have denied Bagley service since he had  not specifically stated that he would like to  purchase the phone prior to the exchange with  Mauritz-Marrs. Bagley's pleadings, which must be  taken as true, repeatedly recite that he went to  the store solely to buy the phone. If he entered  the store for that purpose and was refused  service, he has a claim. To hold otherwise would  be to side with the district court in Watson  (i.e., provided a store instructs employees to  tell black customers that it will not serve them  before they ask to buy products, it is immune  from suit under sec.sec. 1981 and 1982). Since  such a holding is both reprehensible and in no  way encouraged by our decision in Morris, to the  extent the district court relied on Bagley's  failure to specifically state that he would like  to purchase the product, it erred.


12
With this minor issue out of the way, the case  boils down to whether Ameritech refused to  contract with Bagley (like Watson), or Bagley  opted not to contract with Ameritech (like  Morris). The district court found that Bagley  chose not to enter the contract since (1) he was  allowed into the store; (2) he received  assistance from Hovinen; (3) he immediately left  the store after hearing the comment without  attempting to consummate the transaction with  Hovinen or anyone else; (4) no one told him to  leave; (5) Hovinen asked him if he needed  assistance when he returned that afternoon; (6)  Mauritz-Marrs handed Hovinen the brochure despite  her comments; and (7) Bagley made a number of  past purchases at the store and had twice been  helped by Mauritz-Marrs.


13
Bagley claims that "I will not serve you" + the  finger = refusal of service. Unlike the Morris  plaintiffs, he asserts that he entered the store  for the express purpose of buying the phone and  could not complete the transaction because  Mauritz-Marrs said she would not serve him. Under  both Morris and the plain language of the  statute, he believes these facts amply support  his claim that he was deprived of his rights to  contract and purchase property. See, Morris, 89  F.3d at 414 (stating that the plaintiffs could  not show that they were deprived of their rights  to contract [and buy property] since "they were  [not] denied service").


14
We disagree. While we do not fault Bagley for  taking offense at Mauritz-Marrs' conduct (if, as  claimed, it was motivated by racial animus--not  "joking around" as she testified), her actions  cannot be construed as anything more than a  refusal to personally wait on Bagley. She did not  say "We will not serve you," nor did she in any  way instruct Hovinen to deny Bagley service.  Rather, it is clear that when she handed Hovinen  the brochure she intended that he would continue  to wait on Bagley. Bagley cut off his exchange--  and thus the opportunity to buy the phone--by  leaving the store. Further, even if there were  any lingering doubt that Mauritz-Marrs' behavior  meant something other than that she would not  wait on Bagley herself, Hovinen's offer to help  Bagley make a purchase upon his return later that  day definitively establishes that Ameritech would  have sold Bagley a phone.


15
Since Ameritech was not responsible for  terminating the transaction, it did not violate  sec.sec. 1981 and 1982. The district court  correctly dismissed Bagley's claims and its  judgment is AFFIRMED.



Note:


1
 Watching the parties dance around using the term  "the finger" has been fairly amusing. While  "flipping the bird" might be a tad too informal  for a legal brief (see the "New Dictionary of  American Slang" by Dr. Robert L. Chapman), there  is something to be said for calling a thing by  its proper name to avoid confusion. Bagley's  brief reports that Mauritz-Marrs "made a gesture  with her middle finger"; Ameritech states she  "extended her arm while pointing a finger at  Bagley." Only in Bagley's deposition do we  discover that what sounded like the finger--what  had to be the finger--was indeed the finger
Q And so what happened next?
A She went, I will not serve him, with the middle  digit pointing at me.
* * *
Q You said--when you said a middle digit?
A The middle digit.
Q You say pointing at you?
A Pointing at me, sir. Parallel to the ground as  opposed to the traditional vertical in a most  insulting sign. Traditionally, that is a sign,  sir. She pointed her finger at me that way.
Q So she's saying--her hand was vertical with her  middle finger pointing out?
A Yes, sir. . . . One of the most gross gestures  in the world.



16
Cudahy, Circuit Judge, concurring in the judgment.


17
I can agree with the result reached by  the majority and by the district court, but their  respective rationales seem to me unrealistic and  possibly dangerous as precedents. I concur in the  majority's treatment of the district court's  reasoning. But the majority substitutes an  analysis that turns on the voluntariness of  Bagley's exit from the store rather than on his  departure as the inevitable outcome of a refusal  of service by Ameritech. This conclusion posits  a fanciful view of human nature. Must Bagley  press on in the face of the finger from  Ameritech's assistant sales manager or forfeit  his rights as a customer? I think not. That kind  of treatment, especially by a supervisory  employee, seems to me calculated to drive the  customer from the premises and realistically  amounts to a refusal of service.


18
The majority also suggests that the transaction  could have been completed by Hovinen, whom  Mauritz-Marrs allegedly empowered to carry on by  handing him the brochure. But the issue whether  Hovinen could actually secure the cordless phone  and sell it to a customer without assistance from  Mauritz-Marrs is unclear from the facts as shown.  Therefore, I think it improper to rely on this  conjecture as a basis for summary judgment.


19
On the other hand, there may well not be an  adequate showing here of racial animus. Mauritz-  Marrs had apparently waited on Bagley in the  store on earlier occasions without racial  incident. And the display of the finger, though  emphatically hostile, does not provide a racial  link. The fact that Bagley in another setting may  have overheard Mauritz-Marrs demean Mexicans is  not an adequate basis for finding anti-black  motives in the phone store encounter.


20
I would, therefore, affirm the summary judgment  but on the ground that a racial motive has not  been adequately shown.